Citation Nr: 1621532	
Decision Date: 05/27/16    Archive Date: 06/08/16

DOCKET NO.  04-16 529	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for a repolarization condition of the heart.

2.  Entitlement to service connection for residuals of pneumonia.

3.  Entitlement to service connection for a sinus disorder, to include as due to pneumonia.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

W. H. Donnelly, Counsel


INTRODUCTION

The Veteran served on active duty with the United States Army from March 1973 to March 1976.  He then was a member of the Army National Guard for many years, with various periods of active and inactive duty training during that time.

The procedural history of the appellate claims is quite complex.  In a February 2002 decision, the St. Louis, Missouri, Regional Office (RO) of the United States Department of Veterans Affairs (VA) in relevant part denied service connection for residuals of pneumonia; this was confirmed and continued in March 2002.  In an August 2003 decision, the RO also denied service connection for repolarization and sinus conditions.  

These matters were remanded by the Board of Veterans' Appeals (Board) in a November 2007 decision.  While this remand was pending, the Veteran in February 2009 withdrew his claims with regard to pneumonia, a sinus condition, and a repolarization condition.  Later that same month he requested reinstatement of the appeals, which the RO in Lincoln, Nebraska, to whose jurisdiction the Veteran had relocated, declined.  

The RO did accept the filing as an attempt to reopen, and in a January 2010 decision declined to reopen the previously denied claims.  The Veteran appealed this, and in February 2011, the Board also declined to reinstate the withdrawn claims and remanded the appeals regarding reopening for additional development.  

The Veteran appealed the Board's decision to the Court of Appeals for Veterans Claims (CAVC or the Court), which in a September 2012 memorandum decision vacated and remanded the question of reinstatement to the Board.  The Board in turn issued a September 2013 decision again declining to reinstate the withdrawn appeals; the Board also found, however, that as relevant service department records had been added to the file after the prior denial, reconsideration, and not reopening, of those claims was required by 38 C.F.R. § 3.156(c), and remanded the claims of service connection for pneumonia, a sinus condition, and a repolarization condition to the Agency of Original Jurisdiction (AOJ) for development and consideration on the merits.  They were again remanded by the Board in March 2015.

The Board is aware that during the above history, multiple other claims were addressed as part of the appeal.  However, the appeals with regard to all other claims which have previously come before the Board have now been finally adjudicated, either by the Board or by the AOJ during processing of a remand.  The above titled claims are the only matters now remaining for consideration by the Board.

The Board also recognizes that there are additional appeals which have been initiated by the Veteran, but are at earlier stages of the process.  The issues of entitlement to increased initial evaluation for coronary artery disease (CAD) and entitlement to a temporary total evaluation and increased rating for a right shoulder disability have been perfected, but not yet certified to the Board.  Additionally, a separately recorded appeal regarding a right shoulder evaluation has been initiated by the filing of a notice of disagreement (NOD), but no statement of the case has been issued.  The Board's review of the claims file reveals that the AOJ is still taking action on these issues.  As such, the Board will not accept jurisdiction over them at this time, but they will be the subject of a subsequent Board decision, if otherwise in order.

The issues of service connection for pneumonia and a sinus condition are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDING OF FACT

Repolarization is a normal variant in the heart's electrical current patterns, and is not a disability; it is an incidental laboratory finding which may indicate a risk factor for development of later cardiac problems, but is not itself clinically significant.


CONCLUSION OF LAW

The criteria for service connection of a repolarization condition are not met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. 3.102, 3.303, 3.304 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  Numerous letters sent to the Veteran, including those in January 2003, March 2006, August 2008, and most recently December 2013, satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  These letters also notified the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Veteran's service treatment records, VA medical treatment records, and private treatment records have been obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The Veteran has not indicated, and the record does not contain evidence, that he is in receipt of disability benefits from the Social Security Administration.  38 C.F.R. § 3.159(c)(2).  

Repeated VA examinations have been afforded the Veteran.  He has objected to some based on the duration or failure to address specific allegations, but the Board is satisfied that through re-examination, review of records, and addenda that examiners have made all necessary findings and have rendered appropriate opinions, with full and complete rationales.  38 C.F.R. § 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  The examinations of record are adequate for adjudication.

There is no indication in the record that any additional evidence, relevant to the issues decided, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).  

Analysis

Service connection will be granted if it is shown that the veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303. 

In order to establish service connection on a direct basis, the record must contain competent evidence of: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  In the absence of proof of a present disability there can be no valid claim. Brammer  v. Derwinski, 3 Vet. App. 223, 225 (1992). 

A repolarization condition is not a service-connectable disability entity. The term "disability," as used for VA purposes, refers to a condition resulting in an impairment of earning capacity.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995). Instead, the finding of repolarization on an EKG is a mere laboratory finding.  Doctors offering opinions have repeatedly stated that the EKG irregularity is a common variant among young men, and it is not indicative of a disability.  This is consistent with the medical definition.  According to Dorland's Illustrated Medical Dictionary (32th Ed. 2012), repolarization is "a normal variant of the usually isoelectric ST segment in which the segment is elevated at its J point; it is seen mostly in children, young adults, and black men."  At worst, it is a risk factor or signal for development of heart disease, and not actually a symptom.  The Board notes that the Veteran has developed, and been service-connected for, CAD separately.

Based on examination, review of records, and articles submitted by the Veteran, doctors have found that while the irregularity on testing may have prompted further testing during the Veteran's service, but no current heart disability was shown until CAD developed later in his life.  The medical evidence of record shows that current science and knowledge reveals the repolarization to be a harmless artifact of testing, and no reason for concern, particularly as the readings labeled as repolarization have disappeared, as is consistent with medical knowledge.

The Board recognizes that the Veteran sincerely and fervently believes the repolarization to represent an additional disability, but he is a layperson.  His opinion is based on his logic and observations, and he stresses in his thoughts that this affects his heart, and he has a heart condition; ergo, there is a connection and disability.  However, the question is more complicated than that, and requires application of specialized medical knowledge and training which the Veteran simply does not have.  This is not a directly observable cause and effect relationship, and his opinion cannot be give n great weight in light of the contrary medical evidence of record with regard to repolarization.  Layno v. Brown, 6 Vet. App. 465 (1994); Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007); Kahana v. Shinseki, 24 Vet.App. 428, 435 (2011).

In sum, while a repolarization condition is reflected in the record, it is not a disability.  It is, or was, at worst a marker for other potential conditions not at issue here.  The preponderance of the evidence is against the claim, and service connection is not warranted.


ORDER

Service connection for a repolarization condition of the heart is denied.
REMAND

In March 2015, the Board remanded the claims of service connection for residuals of pneumonia and for a sinus condition for further development.  The Board found that a January 2014 medical opinion obtained in response to an earlier remand was not adequate.  The examiner did not address specific items of potentially positive evidence, to include use of an inhaler and abnormal radiographic findings in December 2013.  The Board therefore remanded the matters again, and listed specific items of evidence which required reference and discussion.  While the resulting June 2015 opinion did repeat the items noted by the Board, it did so in the context of reciting the directive, and in no way discussed how they impacted the stated negative opinion.  Neither the letter nor the spirit of the March 2015 remand are met, and therefore further remand is required.  D'Aries v. Peake, 22 Vet. App. 97, 106 (2008); Stegall v. West, 11 Vet. App. 268, 271 (1998).  

The Board recognizes that the examiner has effectively found that in-service pneumonia healed without residuals, based on normal testing of record after his illness.  However, the fact that there are some positive radiographic findings of lung abnormality in December 2013, and the Veteran was prescribed and used an inhaler begs the legal question of whether his in-service illness contributed to the development of any current lung problems.  This in turn requires consideration of whether his bouts of bronchitis or other upper respiratory/sinus conditions were worsened or contributed to in any way by any residual of pneumonia.  For example, would pneumonia have weakened his later resistance to infection?  Although the additional delay is regrettable, there is an obligation under VA's duty to assist the Veteran in substantiating his claims which must be met.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The terms of the prior remand are included here.

Accordingly, the case is REMANDED for the following action:

1.  Request an opinion regarding residuals of pneumonia and a sinus disability.  The opinion should reflect that the file was reviewed.  The opinion should state whether it is at least as likely as not (a 50 percent or greater probability) that any pneumonia residuals were incurred during or are related to the Veteran's service. 

Regarding pneumonia or its residuals, the examiner should reference:

- the Veteran's pneumonia during service in October 1973;

- a February 1989 Dr. D. record noting he quit smoking in 1977; 

- a December 1999 Dr. K. record for acute sinusitis stating: "Past history includes no problems with recurrent sinusitis, pneumonia or asthma."

- a January 2013 Dr. M.K. assessment of bronchitis; and

- a December 2013B.H. record showing current health issues of an abnormal finding on lung imaging as well as a prescription for a Symbicort inhaler. 

If this opinion rendered is positive for pneumonia or residuals, the examiner should state whether it is at least as likely as not that a sinus diagnosis was either caused by or has been aggravated (permanently worsened beyond the natural progression) by the pneumonia or residuals thereof.  If aggravation is found, a further opinion is needed as to the level of disability prior to the aggravation and the current level of disability. 

Regarding a sinus disability, the examiner should reference:

- private treatment records documenting sinus problems since at least May 1990; and 

- an August 1996 Dr. K. record showing acute bronchitis, acute sinusitis and "no history of chronic upper respiratory or pulmonary problems." 

A clear and complete rationale shall be provided for each opinion regarding diagnosis and nexus.

2.  Review the claims file to ensure that all of the foregoing requested development is completed, and arrange for any additional development indicated.  Then readjudicate the claims on appeal.  If any of the benefits sought remain denied, issue an appropriate supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


